Case 1:17-cv-09792-ALC-BCM Document 147-2 Filed 07/23/19 Page 1 of 5




                  EXHIBIT B
                                     Case 1:17-cv-09792-ALC-BCM Document 147-2 Filed 07/23/19 Page 2 of 5


                                                                                                         IGT Trademark           IGT Trademark
 IGT Game Feature Trademark          Examples of H5G Games Using the Game Feature Trademark, or                                                       IGT Trademark Description of Goods and
                                                                                                       Registration No., if     Registration Date,
Being Used By High 5 Games, LLC                       Confusingly Similar Term                                                                                 Services, if Applicable
                                                                                                           Applicable             if Applicable
Capture Bonus                     Wild Tusks
Connected Lines                   Secrets of the Forest; The Charleston; The Figaro; Michelangelo;     3737660                January 12, 2010       A feature of gaming machines, namely,
                                  Renoir Riches; Travelling Gnomes; Lily of the Valley; White Falls;                                                 devices that accept a wager
                                  Rocket Man; Royal Lion; The Lovely Outlaws; Palace of Magic;
                                  Foxy Dynamite; Book of Wonder; Jazz; Wild Rodeo; Tall, Rich &
                                  Handsome; Sailing the 7 Skies
Enduring Wilds                    Four Great Chinese Beauties; Pets; Dreams Beauty; Enchanted          4206000                September 11, 2012 A feature of gaming machines, namely,
                                  Beauty; Golden Horse; Pasion y Fuego; Zhi Nu One Last Chance                                                   devices which accept a wager
Locking Wilds                     Shambala; The Count of Monte Cristo; Pearl Bay; Secret Lagoon;       4028724                September 20, 2011 Gaming machines, namely, devices
                                  Pasion y Fuego; Daughters of the Regiment; Magic Orchid;                                                       which accept a wager
                                  Dragons of Avalon; Varsity Gold; Tango of the Heart
Loot Line                         Liger Loot; Super Hoot Loot; Cool Loot; Art of the Steal             3410747                April 8, 2008          Gaming machines, specifically, a feature
                                                                                                                                                     of gaming machines in the nature of slot
                                                                                                                                                     machines or video lottery terminals with
                                                                                                                                                     or without video output
Mystery Bucks                     Foxy Dynamite; The Big Chase; Platinum Fashion; Way of the           4667901                January 6, 2015        A feature of gaming machines, namely,
                                  Blade; Tall, Rich & Handsome; Les Belles Nouveau; Perfect                                                          devices which accept a wager
                                  Gentlemen; The Lovely Outlaws: Ride Again; Lost Kingdom
Re‐Spin & Re‐Pay                  Travelling Gnomes; Lily of the Valley                                3904745                January 11, 2011       A feature of gaming machines, namely,
                                                                                                                                                     devices that accept a wager
ReSpin on Win                     White Lion; Celtic Courage; Talon and Dove
Reveal‐a‐Wheel                    Swan Lake; Mystery Train; Western Champions                          4109706                March 6, 2012          A feature of gaming machines, namely,
                                                                                                                                                     devices that accept a wager
Scatter Bucks                     Golden Knight; Ancient Arcadia; The Amulet and the Charm;         3941157                   April 5, 2011          Gaming machines, namely, devices
                                  Sultan of Mars; Legends of Troy; Golden Peony; Moonlit                                                             which accept a wager
                                  Mermaids; Goddess of Valhalla; Retropolis; Caught in the
                                  Widow's Web; Tribute of the Gods; Lucky Rooster; Secrets of the
                                  Pixies; Legends of Troy: Achilles' Glory; Barbarian Buck$; Cosmic
                                  Jewels; Dollar Llama; Dragon Wolf; Forces of Nature; Founding
                                  Fathers; Legends of the Pyramids; Russian Wolf; Turkey Revolt;
                                  Unicorn Fantasy; When Pigs Fly 2: Bringing Home the Bacon;
                                  Wishing Riches; Fortune Cat Fever; Oracles of Delphi; Shanghai
                                  Fantasy; All That Cash: Easy Money; Green Machine Global;
                                  Dazzling Dragons; Madame Fortune; Miss Universe(R) Asian
                                  Adventures; Tiki Idol
                                     Case 1:17-cv-09792-ALC-BCM Document 147-2 Filed 07/23/19 Page 3 of 5


                                                                                                    IGT Trademark           IGT Trademark
 IGT Game Feature Trademark         Examples of H5G Games Using the Game Feature Trademark, or                                                   IGT Trademark Description of Goods and
                                                                                                  Registration No., if     Registration Date,
Being Used By High 5 Games, LLC                      Confusingly Similar Term                                                                             Services, if Applicable
                                                                                                      Applicable             if Applicable
Split Symbols                     Cats; Princess of Paradise; Jewels of India; Majestic Sea; Noah's 3046804              January 17, 2006       Gaming machines, specifically, a feature
                                  Ark; Old Money; Double Dinosaur; Oodles of Poodles; Double Da                                                 of gaming machines in the nature of slot
                                  Vinci Diamonds; Shadow of the Panther; The Dream; Royal Lion;                                                 machines or video lottery terminals with
                                  Golden Odyssey; Striking Tiger; Diamond Diamond; Soaring                                                      or without video output
                                  Wings; Twin Win; Gypsy; Brazilia; Madame Monarch; Dogs; Night
                                  of the Wolf; Diamond Skies; Cirque Chinois; Glory on Ice; Night
                                  Jasmine; Oba Carnaval!; Split Dragon; Islands of Galapagos;
                                  Fortune Cat Fever; Desert Rose; Dr. Amante; Enchanted Realms;
                                  Happy Two‐Gether; Majestic Beauty; Double Feature; Circus
                                  Treasure; Realm of the Sabercat; Outback Walkabout; Canadian
                                  Wild; Underwater Kingdom; Banana Splits; Banking on Luck; Bling
                                  in the New Year; Double Dinosaur Deluxe; Eagles' Flight; Gem
                                  Adventure; Lady Helsing; Old Money Deluxe; Otterly Adorable;
                                  Photographing Fairies; Princess of Paradise; Queen of the Rose;
                                  Thundering Buffalo: Golden Stampede; Time and Again; Triple
                                  Buffalo; Triple Double Da Vinci Diamonds; Triple Monkey; Triple
                                  Topaz; Beer Barrel Bash; Way Out Wilds; Lucky Lassie


Stacked Wilds                     Kossack Kash; Sirens; Cave King; The Charleston; The Figaro;      3471939              July 22, 2008          A feature of gaming machines, namely,
                                  Kingdom of Gold; Lion Heart; Queen Isabella; Voodoo Vixens;                                                   devices that accept a wager
                                  Vamps; Golden Knight; Old Money; Ancient Arcadia; The Count of
                                  Monte Cristo; Thundering Buffalo; The Amulet and the Charm;
                                  White Falls; Midnight Treasure; Sultan of Mars; Swan Lake; A
                                  Night of Mystery; Diamond Diamond; Realm of Beauty; Woolly
                                  Mammoth; Lucky Horse; Bear Mountain; The Enchantment;
                                  Legends of Troy; Moon Warriors; Golden Peony; Ravishing
                                  Beauties; Daughters of the Regiment; Magic Orchid; Geo Quest;
                                  Moonlit Mermaids; Goddess of Valhalla; Retropolis; Dazzling
                                  Dragons; The Three Graces; Warrior Maiden; When Pigs Fly;
                                  Sweet Memories; Sailing the 7 Skies; The Leprechaun King;
                                  Secrets of the Pixies; Legends of Troy: Achilles' Glory; Sapphire
                                  Tiger; Dazzling Dragons; Madame Fortune; Miss Universe(R) Asian
                                  Adventures; Tiki Idol; Emperor's Delight; Faerie Maiden; Geo
                                  Quest; Lady Aces; Madame Fortune; Old Money; Voodoo Vixens
                                     Case 1:17-cv-09792-ALC-BCM Document 147-2 Filed 07/23/19 Page 4 of 5


                                                                                                    IGT Trademark          IGT Trademark
 IGT Game Feature Trademark         Examples of H5G Games Using the Game Feature Trademark, or                                                  IGT Trademark Description of Goods and
                                                                                                  Registration No., if    Registration Date,
Being Used By High 5 Games, LLC                      Confusingly Similar Term                                                                            Services, if Applicable
                                                                                                      Applicable            if Applicable
Super Stacks                      Golden Goddess; Black Widow; Crystal Kingdom; Dangerous           3962467              May 17, 2011          A feature of gaming machines, namely,
                                  Beauty; Jaguar Princess; The Might Atlas; Vivaldi's Seasons; The                                             devices which accept a wager
                                  Vanishing Act; Shadow of the Panther; The Dream; The Prince of
                                  Lightning; The Cherry Mischief; The Royal Promise; Island Eyes;
                                  Diamonds of Athens; West Journey Treasure Hunt; Golden Three
                                  Kingdom; Red Cliffs; Haunted Hearts; Woolly Mammoth; Brazilia;
                                  Shadow Diamond Night; Madame Monarch; Genie Wishes;
                                  Golden Tower; Night of the Wolf; Cat Prince; The Swordsman;
                                  Bah, Humbug!; Cirque Chinois; Miss Universe Crowning Moment;
                                  Miyuki and Friends; Shanghai Rose; Silk and Steel; Glory on Ice;
                                  The Legend of Robin and Marian; Bollywood Bride; The Empress
                                  Josephine; Purrfect; Parfum Adore; Prince Nezha; She Wolf; Rev It
                                  Up; Desert Rose; Aegean Sunset; Enchanted Realms; Kings of
                                  Gibralter; Rum City; Who's My Candy Prince?; Zhi Nu One Last
                                  Chance; Chang E; Liang Zhu; Bai She; Divine Luck; Tales of the
                                  Jungle; Glamorous Getaway; The Newsman; Golden Sheep; Guitar
                                  Kings; The Palladium Deluxe; Ringside Riches; Sinbad and the
                                  Sultan of Fire; Bombshell Beauties; Venice Masquerade; What I
                                  Like About You; Escape.Reset.Recharge; Curious Kingdom;
                                  Zombie Zone; Chicago the Musical; Bourbon Street Bash; Shadow
                                  Diamond 7s; Charming Ace; Underwater Kingdom; Rum City Rum
                                  Runners; Candy Queen; Canopy Capers; Center of My Universe;
                                  Dangerous Beauty 2; Gem Adventure; Glitter Bugs; Lady Helsing;
                                  Lucky Strip; Mayan Macaw; Miss Universe Timeless Beauty;
                                  Shadow Diamond Noir; Southern Riches; The Magic Toy Soldier;
                                  Time and Again; Triple Turducken; Black Sail Beauties; Goddesses
                                  of Riches
                                     Case 1:17-cv-09792-ALC-BCM Document 147-2 Filed 07/23/19 Page 5 of 5


                                                                                                   IGT Trademark           IGT Trademark
 IGT Game Feature Trademark         Examples of H5G Games Using the Game Feature Trademark, or                                                  IGT Trademark Description of Goods and
                                                                                                 Registration No., if     Registration Date,
Being Used By High 5 Games, LLC                      Confusingly Similar Term                                                                            Services, if Applicable
                                                                                                     Applicable             if Applicable
Tumbling Reels                    Rembrandt Riches; Secrets of the Forest; Da Vinci Diamonds;      3345632              November 27, 2007      Gaming machines, namely, devices
                                  Michelangelo; Renoir Riches; Van Gogh; Double Da Vinci                                                       which accept a wager [and components
                                  Diamonds; Rocket Man; Four Great Chinese Beauties; Golden                                                    therefor, namely, controllers, displays,
                                  Odyssey; The Lovely Outlaws; Realm of Beauty; Foxy Dynamite;                                                 button panels, bolsters, electrical
                                  Secrets of Da Vinci; Lady of Hope; Valkyrie Queen Saga; Cyrano;                                              wiring, and computer hardware and
                                  The Big Chase; Da Vinci Ways; Platinum Fashion; Way of the                                                   software associated therewith ]
                                  Blade; Tumbling Together; Goddess of Desire; Great Balloon
                                  Adventure; Happy Two‐Gether; Haunted Horseman; Mystery
                                  Mountain; Pets; Tall, Rich & Handsome; Les Belles Nouveau;
                                  Perfect Gentlemen; Magnificent Jewels; Temple of the Golden
                                  Monkey; Outback Walkabout; Jenson Matlock; Secrets of the
                                  Pixies; The Lovely Outlaws: Ride Again; Dragon Wolf; Legends of
                                  Troy: Golden Journey; Lost Kingdom; Lucky Lassie; Secrets of the
                                  Forest 2 Pixie Paradise; Triple Double Da Vinci Diamonds;
                                  Goddess of Desire; Mystery Mountain
Exploding Wilds                   Legend of the Phoenix                                          3825676                July 27, 2010          Gaming machines, namely, devices
                                                                                                                                               which accept a wager
In a Row Bonus                    Ducks in a Row; Legend of the Phoenix
